Citation Nr: 9903670	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  92-18 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

1.  Entitlement to service connection for residuals of a head 
injury.  

2. Entitlement to an increased (compensable) evaluation for 
residuals of a left leg wound. 


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran had active service from October 1965 to October 
19, 1968, which is characterized as honorable.  The veteran 
also had active service from October 20, 1968 to March 1975, 
which is characterized as dishonorable.  This appeal arises 
from an August 1990 rating decision of the New York, New York 
Regional Office (RO), which denied service connection for 
residuals of a head injury.  

In July 1994, the Board of Veterans' Appeals (Board) remanded 
the case to the RO for additional evidentiary development.  
At the time of the remand, the issue of entitlement to a 
compensable rating for residuals of a left leg wound was also 
before the Board for appellate consideration.  While the case 
was in remand status, the RO severed service connection for 
residuals of a left leg wound in a December 1997 rating 
decision, in accordance with the provisions of 38 C.F.R. 
§ 3.105(d) (1997).  The veteran has not filed a notice of 
disagreement with this decision; therefore that issue is not 
before us for appellate review..    


REMAND

In the July 1994 remand, the Board directed that the RO 
determine whether the veteran suffered a head injury during a 
period of honorable service and that, if so, obtain all 
treatment records pertaining to the disability and afford the 
veteran a VA examination to evaluate the residuals of the 
head injury.  

Pursuant to the remand, the RO determined in an April 1997 
rating decision that service medical records revealed that 
the veteran sustained a cut above the right eyebrow in April 
1968.  The RO stated that a decision regarding residuals of a 
cut above the right eyebrow, claimed as a head injury, would 
be deferred until after a VA examination.  At a subsequent VA 
examination in June 1997, the examiner discussed a 2 cm. scar 
on the zygomatic area of the left facial area.  The diagnoses 
included scar formation on the left zygomatic area of the 
left face.  In August 1997, the veteran underwent another VA 
examination by the same examiner, who indicated that the 
veteran had a scar on the right facial area which measured 
about 2 cm. long.  The examiner did not indicate the exact 
location of the scar.  The diagnosis was scars on the face.  
A photographic slide was taken at this examination, which 
shows a scar on the veteran's upper cheek bone, just below 
the outer corner of his left eye.  In a supplemental 
statement of the case issued to the veteran in August 1998, 
the RO addressed the issue of service connection for 
residuals of a laceration over the left eye, claimed as a 
head injury.  The RO indicated that service records showed 
that the veteran sustained a laceration over the left eye in 
January 1969, which did not occur during a period of service 
for which the veteran could obtain VA benefits.  From the 
record, it appears that the veteran has at least two scars on 
his face from head injuries--one above the right eyebrow 
incurred during a period of honorable service and the other 
over the left eye incurred during a period of service 
characterized as dishonorable.  

Initially, the Board finds that the RO failed to address in a 
supplemental statement of the case the issue of service 
connection for residuals of a cut above the right eyebrow, 
claimed as a head injury, as found in a April 1997 rating 
decision.  Furthermore, the record is still ambiguous with 
regard to the number, location, and condition of the scars on 
the veteran's head.  It is noted that in his claim received 
in December 1989 the veteran stated that he had a shrapnel 
wound on his temple and right forehead.  In his September 
1990, the veteran indicated a disfiguring scar on the right 
side of his head.  In his October 1990 substantive appeal, 
the veteran stated that he had disfiguring scars on his head 
with one located at the corner of his right eye.  The VA 
examinations conducted in June and August 1997 appear to 
indicate more than one scar on the veteran's face, with scars 
appearing on both the left and right sides.  The only 
photograph of record, which is dated in August 1997, reveals 
a left-sided facial scar.  The Board remand directed that the 
examiner provide a full description of all scars, accompanied 
by color photographs.  The veteran should be afforded another 
VA examination to be conducted in accordance with the remand 
instructions so that the full description of all residuals of 
the veteran's head injuries may be evaluated.  In that 
regard, the Board notes that in a deferred rating decision 
dated in November 1997 the RO indicated that the examination 
failed to show findings as to the scar above the veteran's 
right eyebrow, as requested, and that he should be re-
examined.  However, the veteran was not afforded another 
examination to evaluate a right eyebrow scar.  

Moreover, it is noted that in a communication dated in 
November 1998, it appears that the veteran's representative 
is taking issue with the RO's determination that the 
veteran's second period of service was a bar to payment of 
compensation benefits.  This determination clearly has an 
impact on not only the issue of service connection, but also 
the increased rating issue.  As such, it must be addressed 
before the Board can make a determination on the issues 
certified for appeal.

The Board recognizes that in Stegall v. West, 11 Vet. App. 
268 (1998), a precedential decision cited for guidance, it 
was concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where he has sought treatment for a 
scar(s) resulting from a head injury 
during a period of honorable service 
(October 1965 to October 19, 1968).  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all postservice records of 
treatment relating to the veteran's 
scar(s) from an inservice head injury 
incurred between October 1965 and October 
19, 1968.  All records obtained should be 
associated with the claims folder.

2.  Thereafter, the veteran should be 
afforded a special VA surgical 
examination to evaluate the residuals of 
a head injury incurred between October 
1965 and October 19, 1968.  Such tests as 
the examiner deems necessary should be 
performed, including a full description 
of all scars and color photographs of all 
scars.  The claims folder should be made 
available to the examiner prior to the 
examination so that all pertinent aspects 
of the veteran's medical history may be 
reviewed.  All clinical findings should 
be reported in detail in the examination 
report.  

3.  The RO should address the arguments 
made in the November 1998 communication 
from the representative concerning the 
characterization of the veteran's period 
of service terminating in March 1975.  If 
the determination is adverse, the veteran 
should be provided with notice of the 
adverse decision and of his right to 
appeal by submitting a notice of 
disagreement.  If an appeal is filed, 
then the RO should provide the veteran 
with a statement of the case and inform 
the veteran of the necessity to file a 
substantive appeal if he wants to perfect 
his appeal of that issue.  If the veteran 
does perfect an appeal, then that issue 
should be certified to the Board for 
appellate review.

4.  Following completion of the foregoing 
development concerning the service 
connection issue, the RO must review the 
claims folder and ensure that the 
foregoing development has been completed.  
If any development is incomplete, 
appropriate corrective action should be 
implemented.  Thereafter, the RO should 
readjudicate the veteran's claim, and if 
the decision remains adverse to the 
veteran provide him and his 
representative with a supplemental 
statement of the case and the applicable 
time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 6 -


